Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-72753 Commission on April 19, 2007 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 13 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, TS31, Hartford, CT 06l56 (Name and Address of Agent for Service) Jeffery R. Berry, Chief Counsel ING Americas (U.S. Legal Services) 151 Farmington Avenue, Hartford, Connecticut 06156 It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 30, 2007, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS VARIABLE SURVIVORSHIP A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated April 30, 2007, to the Prospectus Dated April 30, 2007 This Supplement adds certain information to your Prospectus, dated April 30, 2007. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following information is added to the Funds Available Through the Variable Account section beginning on page 15 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * Page 1 of 2 April 2007 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LLC M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 142350 Page 2 of 2 April 2007 VARIABLE SURVIVORSHIP A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following investment · Is returnable by you during the free look period if you are not satisfied. managers are available through the policy: Premium Payments · AllianceBernstein, L.P. · Are flexible, so the premium amount and frequency may vary. · BAMCO, Inc. · Are allocated to the variable account and the fixed account, based on your · BlackRock Investment Management, LLC instructions. · Capital Research and Management · Are subject to specified fees and charges. Company The Policy Value · Columbia Management Advisors, LLC · Is the sum of your holdings in the fixed account, the variable account and · Evergreen Investment Management the loan account. Company, LLC. · Has no guaranteed minimum value under the variable account. The value · Fidelity Management & Research Co. varies with the value of the subaccounts you select. · Ibbotson Associates · Has a minimum guaranteed rate of return for amounts in the fixed account. · ING Clarion Real Estate Securities L.P. · Is subject to specified fees and charges including possible surrender · ING Investment Management Co. charges. · ING Investment Management Advisors, Death Benefit Proceeds B.V. · Are paid if your policy is in force when the second of the insured people · J.P. Morgan Investment Management Inc. dies. · Julius Baer Investment Management, LLC · Are calculated under your choice of options: · Legg Mason Capital Management, Inc. - Option 1 - the base death benefit is the greater of the amount of base · Lord, Abbett & Co. LLC insurance coverage you have selected or your policy value multiplied · Marsico Capital Management, LLC by the appropriate factor from the definition of life insurance factors · Massachusetts Financial Services Company described in Appendix A; or · Morgan Stanley Investment Management, - Option 2 - the base death benefit is the greater of the amount of base Inc. (d/b/a Van Kampen) insurance coverage you have selected plus the policy value or your · Neuberger Berman, LLC policy value multiplied by the appropriate factor from the definition of · Neuberger Berman Management Inc. life insurance factors described in Appendix A. · OppenheimerFunds, Inc. · Are equal to the base death benefit plus any rider benefits minus any · Pacific Investment Management Company outstanding loans, accrued loan interest and unpaid fees and charges. LLC · Are generally not subject to federal income tax if your policy continues to · Pioneer Investment Management, Inc. meet the federal income tax definition of life insurance. · T. Rowe Price Associates, Inc. Sales Compensation · UBS Global Asset Management (Americas) · We pay compensation to broker/dealers whose registered Inc. representatives sell the policy. See Distribution of the Policy , page 71, · Wells Capital Management, Inc. for further information about the amount of compensation we pay. This prospectus describes what you should know before purchasing the Variable Survivorship universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2007. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 56 The Policys Features and Benefits 3 TAX CONSIDERATIONS 58 Factors You Should Consider Before Tax Status of the Company 58 Purchasing a Policy 6 Tax Status of the Policy 58 Fees and Charges 8 Diversification and Investor Control Requirements 59 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 59 ACCOUNT AND THE FIXED ACCOUNT 13 Distributions Other than Death Benefits 59 Security Life of Denver Insurance Company 13 Other Tax Matters 61 The Investment Options 15 ADDITIONAL INFORMATION 64 DETAILED INFORMATION ABOUT General Policy Provisions 64 THE POLICY 19 Distribution of the Policy 71 Purchasing a Policy 20 Legal Proceedings 73 Fees and Charges 24 Financial Statements 74 Death Benefits 31 APPENDIX A A-1 Additional Insurance Benefits 39 APPENDIX B B-1 Policy Value 45 APPENDIX C C-1 Special Features and Benefits 47 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 20 Net Policy Value 4 Fixed Account 19 Policy Date 20 Fixed Account Value 45 Policy Value 45 Joint Equivalent Age 20 Segment or Coverage Segment 32 Loan Account 47 Surrender Value 5 Loan Account Value 47 Valuation Date 45 Monthly Processing Date 26 Variable Account 15 Net Premium 3 Variable Account Value 45 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the lifetime of the insured people. State Variations - State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com Variable Survivorship 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits Premium · You choose when to pay and how much to pay. Payments · You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient premiums may cause your policy to lapse. See Premium · You cannot pay additional premiums after age 100 of the younger insured person. Payments, page 21. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. · We deduct tax charges and a sales charge from each premium payment and credit the remaining premium (the net premium) to the variable account or the fixed account according to your instructions. Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although certain page 23. states may allow more than ten days. · Generally, there are two types of free look refunds: -Some states require a return of all premium we have received; and - Other states require that we return your policy value plus a refund of all fees and charges deducted. · The length of the free look period and the free look refund that applies in your state will be stated in your policy. · During the free look period, your net premium will be allocated among the investment options you have selected unless your state requires a return of premium as the free look refund. In these states your net premium directed to the subaccounts will be allocated to the ING Liquid Assets Portfolio until after the free look period ends. Death Benefits · Death benefits are paid if your policy is in force when the second of the insured people dies. See Death Benefits , · Until age 100 of the younger insured person, the amount of the death benefit will depend page 31. on which death benefit option is in effect when the second of the insured people dies. · There are two death benefit options available under your policy: -Option 1 - the base death benefit is the greater of the amount of base insurance coverage you have selected or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or -Option 2 - the base death benefit is the greater of the amount of base insurance coverage you have selected plus your policy value or your policy value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 100 of the younger insured person, death benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the younger insured persons 100 th birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We will reduce the death benefit proceeds payable under any death benefit option by any outstanding loans, accrued loan interest and unpaid fees and charges. · The death benefit is generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Variable Survivorship 3 No-Lapse and · Generally, your policy will not lapse as long as your policy value minus any surrender Death Benefit charge and any outstanding loan amount and accrued loan interest (the surrender value) Guarantees is enough to pay the periodic fees and charges when due. · However, during the first five policy years we guarantee that your policy will not lapse, regardless of its surrender value, provided you have paid the minimum annual premium See No-Lapse and during each of your first five policy years. Death Benefit · Additionally, a death benefit guarantee is available which provides that the base insurance Guarantees, page 37. coverage under the policy will not lapse even if the surrender value is not enough to pay the periodic fees and charges when due. The death benefit guarantee is an optional benefit and may be selected only when you apply for the policy. · If you meet all the requirements, the death benefit guarantee lasts until the younger nsured person reaches age 100. · To keep the death benefit guarantee in force, on any monthly processing date: -Your cumulative premium payments minus any partial withdrawals, loans and accrued loan interest, must equal or exceed the sum of guarantee period monthly premium payments to the current monthly processing date; -Your policy value minus any outstanding loan amount and accrued loan interest (the net policy value) must meet certain diversification requirements. · During the death benefit guarantee period there is an additional monthly charge for the death benefit guarantee. · The death benefit guarantee may not be available in some states. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1 million, which includes other in-force coverage each insured person has with us. See Temporary · Temporary insurance may not be available in all states. Insurance, page 23. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional -Optional rider benefits that you must select before they are effective; and Insurance Benefits , - Rider benefits that automatically come with your policy. page 39. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Investment · You may allocate your net premiums to the subaccounts of Security Life Separate Options Account L1 (the variable account) and to our fixed account. · The variable account is one of our separate accounts and consists of subaccounts that See The Investment invest in corresponding funds. When you allocate premiums to a subaccount, we invest any net premiums in shares of the corresponding fund. Options, page 13. · Your variable account value will vary with the investment performance of the funds underlying the subaccounts and the charges we deduct from your variable account value. · The fixed account is part of our general account and consists of all of our assets other than those in our separate accounts (including the variable account) and loan account. · We credit interest of at least 3.00% per year on amounts allocated to the fixed account, and we may, in our sole discretion, credit interest in excess of this amount. Transfers · You currently may make an unlimited number of transfers between the subaccounts and to the fixed account each policy year. Transfers are, however, subject to any limits, See Transfers, conditions and restrictions that we or the funds whose shares are involved may impose. page 48. · There are certain restrictions on transfers from the fixed account. · We do not charge for transfers. Variable Survivorship 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring policy values to selected Programs subaccounts of the variable account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of investing too little when the price of a funds shares is low. See Dollar Cost · Automatic rebalancing is a systematic program through which your variable and fixed Averaging, page 49. account values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic · There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 50. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys surrender value. · A loan must be at least $100 and is generally limited to your surrender value less the See Loans, page 47. periodic fees and charges to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the loan account as collateral for your loan. The loan account is part of our general account. · We credit amounts held in the loan account with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at a current annual rate of 3.75%. · Loans reduce your policys death benefit and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys surrender value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100 and may not exceed the amount which leaves your surrender value less than $500. See Partial · We currently charge a fee of 2.00% of the amount withdrawn, up to $25 for each partial Withdrawals, page 53. withdrawal. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your policy value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its surrender value at any time before the death of the second of the insured people. · Your surrender value is your policy value minus any surrender charge and your See Surrender, outstanding loan amount and accrued loan interest. page 56. · Surrender charges apply for the first nine years of each segment of base insurance coverage. Surrender charges are level for the first five years then decrease each year to zero at the beginning of the tenth year. · Surrender charge rates vary by the insured peoples genders and ages at the time each base insurance coverage segment is established. · If you decrease your base insurance coverage, surrender charges are assessed against the policy value. If there are multiple coverage segments, the decrease and surrender charges will be processed on a pro rata basis. · If the surrender charge exceeds your net policy value, there will be no proceeds paid to you upon surrender. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Variable Survivorship 5 Reinstatement · You may reinstate your policy (other than the death benefit guarantee) and riders within five years of lapse if you still own the policy and did not surrender it and the insured See Reinstatement, people are still insurable. page 57. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued loan interest to the date of the lapse. · When we reinstate your policy, we reinstate the surrender charges for the amount and time remaining when your policy lapsed. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when, together with your agent/registered representative, you consider an investment in the policy. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you Coverage life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to the policy in force for a substantial period of time. Fees and Charges · The policys fees and charges reflect the costs associated with its features and benefits, services we render, the expenses we expect to incur and the risks we assume under See Fees and Charges , policy. page 24. · We believe that the policys fees and charges, in the aggregate, are reasonable, but purchasing a policy you should compare the value that the policys various features benefits and the available services have to you, given your particular circumstances, the fees and charges associated with those features, benefits and services. · In the early policy years the surrender charge may exceed the policy value because surrender charge may be more than the cumulative premiums minus policy fees charges. Therefore, you should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if any monthly processing date: See Lapse, page 56. - The no-lapse guarantee or the death benefit guarantee is not in effect; and - Your surrender value is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your surrender value. taking a partial withdrawal or loan consider its effect on your ability to keep your from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contracts with the described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or contracts Policy , page 20. will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of existing policy(ies) and/or contracts with those of the policy described in this prospectus Variable Survivorship 6 Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Variable · For amounts you allocate to the subaccounts of the variable account: Account, page 15. - Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; - You assume the risk that your values may decline or may not perform to your expectations; - Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; - Each fund has various investment risks, and some funds are riskier than others; - You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding subaccount; and - There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the fixed account: - Interest rates we declare will change over time; and - You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX as a life insurance contract. We believe it is reasonable to conclude that the policy will CONSIDERATIONS, qualify as a life insurance contract. page 58. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: - Reduction in the amount of your insurance coverage; - Surrender; - Partial withdrawals; - Lapse; and - Loans; - Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will cause income taxation to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales · We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of · We generally pay more compensation on premiums paid for base insurance coverage than the Policy , page we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to 71. your agent/representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. · Contact your agent/registered representative if you would like information about these other products. Variable Survivorship 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you buy the policy, make a partial withdrawal, surrender your policy or request an excess illustration. See Transaction Fees and Charges, page 25. Charge When Deducted Amount Deducted Tax Charges · Deducted when you make a · 2.50% of each premium payment for state and local premium payment. taxes. · 1.50% of each premium payment for estimated federal income tax treatment of deferred acquisition costs. Sales Charge · Deducted when you make a · 5.50% of premium up to target premium in segment premium payment. years 1-5, and lower thereafter; plus · 2.00% of premium above segment target premium. Partial Withdrawal · Deducted when you take a partial · 2.00% of the amount withdrawn, up to $25. Fee withdrawal. Surrender Charge 1 · Deducted during the first nine · Minimum rates - $1.39 per $1,000 of base insurance segment years when you surrender coverage. your policy, decrease your base · Maximum rates - $41.09 per $1,000 of base insurance insurance coverage, take a partial coverage. withdrawal which decreases your · Rates for representative insured people - $14.43 per base insurance coverage or allow $1,000 of base insurance coverage. The representative your policy to lapse. insured people are a male and female, age 60. Excess Illustration · Deducted each time you request an · $25 - maximum. Fee illustration after the first each · $0 - current. policy year. Overloan Lapse · On the monthly processing date on · 3.50% of the policy value. 2 Protection Rider or next following the date we receive your request to exercise the rider benefit. 1 The surrender charge rates shown are for the first segment year. The rates that apply to you depend on the age and genders of the insured people. The rates for the representative insured people listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. Surrender Charge rates remain level for the first five years then decrease at the beginning of each year to zero at the beginning of the tenth year. 2 Your policy value is the sum of your holdings in the fixed account, the variable account and the loan account. Variable Survivorship 8 Periodic Fees and Charges. The following table describes the fees and charges deducted each day or each month on the monthly processing date, not including fund fees and expenses. See Periodic Fees and Charges, page 26. Charge When Deducted Amount Deducted Cost of Insurance · On the monthly processing date. · Minimum Rates per $1,000 of base insurance Charge 3 coverage - - 0.01 - current and guaranteed. · Maximum Rates per $1,000 of base insurance coverage - - $2.35 - current. - $15.58 - guaranteed. · Rates for representative insured people per $1,000 of base insurance coverage - - $0.01 - current and guaranteed. - The representative insured people are a male and female, age 60 in the preferred no tobacco risk class. Mortality and · Daily and included in the daily · 0.002% daily (0.75% annually) of policy value Expense Risk unit value calculation. invested in the variable account. Charge 4 Policy Charge · On the monthly processing date. · $15 per month in policy years 1-10, and lower thereafter. Administrative · On the monthly processing date. · Minimum Rates - $0.07 per $1,000 of base insurance Charge 5 coverage (or total insurance coverage, if greater). · Maximum Rates - $0.10 per $1,000 of base insurance coverage (or total insurance coverage, if greater). · Rates for representative insured people - $0.08 per $1,000 of base insurance coverage (or total insurance coverage, if greater). · The representative insured people are a male and female, age 60. Death Benefit · On the monthly processing date. · $0.005 per $1,000 of base insurance coverage during Guarantee Charge the guarantee period. (if selected) Loan Interest · Accrues daily but is due in arrears · 3.75% per annum of the loan amount. Charge on each policy anniversary. 3 The minimum and maximum rates shown are for insured people in the standard risk class. The cost of insurance rates shown are for the first policy year. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you depend on the amount of your base insurance coverage and the insured peoples ages, genders, policy duration and risk classes and generally increase each year after the first segment year. Different cost of insurance rates will apply to each segment of base insurance coverage. A segment or coverage segment is a block of insurance coverage. The rates for the representative insured people listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. The guaranteed maximum cost of insurance rates for an insured person in the substandard risk class is $83.33 per $1,000 of base insurance coverage. 4 The daily mortality and expense risk charge rate has been rounded to the nearest one thousandth of one percent. See Mortality and Expense Risk Charge, page 26 for the daily rate without rounding. 5 The administrative charge rates shown are for the first policy year and apply to the first $2.5 million of coverage. The rates have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates that apply to you will vary depending on the insured peoples age at issue and decrease after the tenth policy year. The rates for the representative insured people listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. Variable Survivorship 9 Optional Rider Fees and Charges. The following table describes the charges deducted if you elect any of the optional rider benefits. See Optional Rider Fees and Charges, page 28. Rider When Deducted Amount Deducted Adjustable Term · On the monthly processing date. · Minimum Rates per $1,000 of rider benefit - Insurance Rider 6 - $0.01 - current and guaranteed. · Maximum Rates per $1,000 of rider benefit - - $1.05 - current. - $15.58 - guaranteed. · Rates for representative insured people per $1,000 of rider benefit - - $0.01 - current and guaranteed. - The representative insured people are a male and female, age 60 in the preferred no tobacco risk class. Single Life Term · On the monthly processing date. · Minimum Rates per $1,000 of rider benefit - Insurance Rider 7 - $0.02 - current. - $0.11 - guaranteed. · Maximum Rates per $1,000 of rider benefit - - $8.29 - current. - $12.75 - guaranteed. · Rates for representative insured person per $1,000 of rider benefit - - $0.07 - current. - $0.25 - guaranteed. - The representative insured person is a male, age 40 in the preferred no tobacco risk class. 6 The rates shown are for the first policy year and have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates for this rider depend on the insured peoples ages, genders, risk classes and policy duration and generally increase each year after the first policy year. The rates for the representative insured people listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. 7 The rates shown are for the first policy year and have been rounded to the nearest penny. Consequently, the actual rates are either more or less than these rounded rates. The rates for this rider depend on the insured persons age, gender, risk class and policy duration and generally increase each year after the first policy year. The rates for the representative insured person listed above may be more or less than you will pay, and you should contact your agent/registered representative for information about the rates that apply to you. Variable Survivorship 10 Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 29. Minimum Maximum Total Gross Annual Fund Expenses 8 (deducted from fund assets) 0.27% 1.93% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees.
